             Case 1:21-cv-03610-ER Document 25 Filed 07/12/21 Page 1 of 4


                                                                                      Wilson Sonsini Goodrich & Rosati
                                                                                      Professional Corporation
                                                                                      1301 Avenue of the Americas
                                                                                      40th Floor
                                                                                      New York, New York 10019-6022
                                                                                      o: 212.999.5800
                                                                                      f: 212.999.5899


                                                   July 12, 2021

VIA CM/ECF

The Honorable Edgardo Ramos
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:       Request for Pre-Motion Conference on Motion to Dismiss
                 Business Casual Holdings, LLC v. YouTube, LLC et al., No. 1:21-cv-03610-ER

Dear Judge Ramos:

       We represent Defendants YouTube, Google, and Alphabet (“YouTube”) in the above-
captioned action. Pursuant to Paragraph 2.A.ii of Your Honor’s Individual Practices, we write to
request a pre-motion conference so that Defendants may move to dismiss Plaintiff Business
Casual’s Complaint for failure to state a claim.

       Background: Plaintiff maintains a YouTube channel on which it publishes a series of
documentaries regarding key figures in the industrial revolution, including a “Rockefeller Video”
published in June 2018 and a “J.P. Morgan Video” published in June 2020. Dkt. 1, Compl. ¶¶
22-23. Plaintiff alleges that another YouTube user, TV-Novosti (or “TVN”), published three
videos on its “RT Arabic” channel that displayed short snippets of some of the same historical,
public-domain images that appear in the Rockefeller and J.P. Morgan Videos. Id. ¶¶ 27, 32-33.

        TVN is a YouTube content manager that operates dozens of channels on the platform,
including “RT Arabic.” According to TVN’s account page, it has 4.3 million subscribers, over 10
billion views, and thousands of other videos that are not alleged to infringe Plaintiff’s copyrights.
Only a few seconds-worth from three of TVN’s thousands of videos are in dispute, and those
momentary segments consist entirely of public-domain images. See Compl. Exs. E, F. Although
Plaintiff obtained copyright registrations for the Rockefeller and J.P. Morgan Videos shortly
before filing suit (though after the alleged infringements occurred), it disclaimed ownership over
all “preexisting photograph(s)” in those videos. Id. Exs. B, C. Plaintiff’s only claimed originality
consists of certain “video editing methods” that it used to display the images with a “3-D depth
of field[.]” Id. Ex. E at 19; Ex. F at 9. Thus, its claims of ownership over the content at issue and
infringement by TVN are dubious and de minimis at best.




    AUSTIN    BEIJING     BOSTON   BRUSSELS     HONG KONG    LONDON    LOS ANGELES    NEW YORK      PALO ALTO
              SAN DIEGO    SAN FRANCISCO      SEATTLE   SHANGHAI   WASHINGTON, DC    WILMINGTON, DE
          Case 1:21-cv-03610-ER Document 25 Filed 07/12/21 Page 2 of 4




The Honorable Edgardo Ramos
July 12, 2021
Page 2

        In any event, and out of an abundance of caution, YouTube removed all three of the
allegedly-infringing TVN videos from its platform within days of being notified of their
existence. And, pursuant to YouTube’s policy, the videos remain down. This is undisputed and
conceded. Compl. ¶¶ 28, 35, 38, 49; see also id. Ex. I. There is no allegation (nor could there be)
that YouTube did anything to contribute to TVN’s allegedly infringing activity once YouTube
knew of it, or that YouTube failed to exercise a right and ability to remove that allegedly
infringing content from its platform.

        Plaintiff’s real gripe is that YouTube did not terminate TVN’s entire account, which
includes dozens of separate channels (in addition to RT Arabic) and thousands of videos that are
not accused of infringing any copyright. But there is good reason for that. TVN denied Plaintiff’s
accusations and submitted counter-notifications disputing them, under penalty of perjury,
pursuant to Section 512(g)(3) of the DMCA. Compl. ¶¶ 37, 40. Plaintiff responded by filing a
related action against TVN to vindicate its claims, which is before Judge John G. Koeltl. Id. ¶ 39;
see also Business Casual Holdings, LLC v. TV-Novosti, No. 1:21-cv-02007-JGK. TVN is now
moving to dismiss Plaintiff’s claims. Id. Dkt. 18 (letter previewing arguments TVN intends to
raise in a motion to dismiss). YouTube’s DMCA “repeat infringer” policy expressly states that
an account-holder will not be penalized over disputed claims of infringement until that dispute is
resolved. Compl. ¶ 46 & Ex. A at 3, 7. YouTube thus informed Plaintiff that “[i]f a court
resolves the copyright claims you’ve brought against [RT Arabic] in your favor,” Plaintiff can
submit that judgment to YouTube for further consideration under the repeat infringer policy. Id.
¶ 73; see also id. Ex. S.

        That isn’t enough for Plaintiff. It sees itself as crusading against “the Russian
government,” which apparently funds TVN (Compl. Ex. R at 6), and it wants all TVN content
abolished from YouTube now. YouTube is under no such legal obligation. That demand also
ignores that TVN hotly contests Plaintiff’s infringement claims, and that Plaintiff may struggle to
prove any valid copyright in the material at issue or any infringement by TVN. Based on the
facts pleaded in the Complaint, YouTube is not liable, as a matter of law, for TVN’s alleged
infringement, even without regard to the DMCA safe harbors.

        Grounds for Motion to Dismiss: Plaintiff’s Complaint is centered on a false premise –
that YouTube is “required” by the DMCA’s “repeat infringer” provisions to purge all TVN
content from its service, even if that content isn’t infringing. Compl. ¶¶ 1, 18; see also id. at
Prayer for Relief ¶ 1. This grossly misreads the DMCA. The requirement to maintain a “repeat
infringer” policy under 17 U.S.C. § 512(i)(1)(A) is a condition for invoking the safe harbor
defense; it is not an affirmative legal duty whose breach gives rise to an independent claim of
“infringement.” And, of course, a court cannot order a private platform to remove lawful, non-
infringing content. Moreover, the DMCA requires that platforms need only “reasonably
implement[]” the policy and terminate accounts “in appropriate circumstances” to keep the safe
harbor. Id. Nothing in the DMCA requires YouTube to terminate a user’s account simply
          Case 1:21-cv-03610-ER Document 25 Filed 07/12/21 Page 3 of 4




The Honorable Edgardo Ramos
July 12, 2021
Page 3

because someone accuses it of infringement, especially where (as here) that claim is timely
disputed under the counter-notification procedure established in the DMCA itself.

         In any event, Defendants have no need to invoke the safe harbor because Plaintiff cannot
state a claim of infringement against them to begin with. Plaintiff’s direct infringement claims
(Counts 1-3) fail because there is no suggestion that YouTube engaged in any volitional conduct
to infringe Plaintiff’s content. See Cartoon Network LP v. CSC Holdings, Inc., 536 F.3d 121, 130
(2d Cir. 2008). Plaintiff only alleges that YouTube acted as an automated hosting platform for
videos created and uploaded by TVN. The display of copyrighted material on its service through
an “automated process with no human intervention by any employee … does not constitute a
volitional act” required to establish direct infringement. Wolk v. Kodak Imaging Network, Inc.,
840 F. Supp. 2d 724, 742-43 (S.D.N.Y. 2012) (collecting cases), aff’d, 569 F. App’x 51 (2d Cir.
2014).

         YouTube is also not liable for direct infringement because Plaintiff licensed the
Rockefeller and J.P. Morgan Videos to YouTube. In posting this content onto the platform free
of charge, Plaintiff consented to YouTube’s Terms of Service (TOS) whereby Plaintiff expressly
granted YouTube a license to use that content. YouTube TOS, available at
https://www.youtube.com/static?template=terms; see also, e.g., Compl. ¶ 6 and Exs. A, E, F, R
(referencing the TOS). “It is a hallmark principle of copyright law that licensors may not sue
their licensees for copyright infringement.” Jasper v. Sony Music Entm’t, Inc., 378 F. Supp. 2d
334, 339-42 (S.D.N.Y. 2005) (dismissing copyright claim with prejudice based on the applicable
license).

        Plaintiff’s secondary liability claims (Counts 4-5) also fail. “To establish a claim for
contributory copyright infringement, a plaintiff must allege that the defendant with knowledge of
the infringing activity, induced, caused, or materially contributed to the infringing conduct of
another. An allegation that a defendant merely provid[ed] the means to accomplish an infringing
activity is insufficient to establish a claim[.]” Wolk, 840 F. Supp. 2d at 750 (emphasis added)
(citations omitted). Here, the Complaint acknowledges that YouTube merely hosted the platform
for uploading videos and promptly removed all of the accused videos once it was notified of
potentially infringing activity. Pursuant to its policies, YouTube will keep the accused videos off
the platform until Business Casual resolves its dispute with TVN. That is the opposite of
contributory infringement. Likewise, one infringes vicariously by “profiting from direct
infringement while declining to exercise a right to stop or limit it.” MGM Studios Inc. v.
Grokster, Ltd., 545 U.S. 913, 930 (2005) (emphasis added). But again, the Complaint
acknowledges that YouTube did promptly stop and limit the infringements. That YouTube did
not terminate TVN’s entire account is not a basis for vicarious liability, because there is no
suggestion that any of the material YouTube did not remove infringes Plaintiff’s copyrights.
        Case 1:21-cv-03610-ER Document 25 Filed 07/12/21 Page 4 of 4




The Honorable Edgardo Ramos
July 12, 2021
Page 4

                                         Respectfully submitted,

                                         WILSON SONSINI GOODRICH & ROSATI
                                         Professional Corporation

                                         s/ Brian M. Willen
                                         Brian M. Willen

                                         Counsel for Defendants


cc:   Counsel of Record for Plaintiff (via CM/ECF)
